Title: To James Madison from Benjamin Smith Barton, 20 April 1813 (Abstract)
From: Barton, Benjamin Smith
To: Madison, James


20 April 1813, Philadelphia. “By the death of Dr. Rush, there is a vacancy in the Mint. I had for a long time been anxious to for a place in that institution, & accordingly I wrote to the late president, on the subject, some years ago. Should you think me worthy of the place, I shall endeavour to discharge its duties with fidelity, and with a continuance of my unaffected attachment to my country, & to its present administrators.”
